TASHIMA, Circuit Judge,
concurring in the order denying rehearing en banc, with whom BOOCHEVER, Senior Circuit Judge, joins with respect to the order denying rehearing en banc:
As the dissent from our denial of taking this case en banc notes, this is the third recent occasion on which the court has *1092denied (or rejected) taldng a case en banc merely to “correct” statements in opinions, as opposed to their holdings or judgments. And for sound reason.
The criteria for taking a case en banc are clear and well-established — either necessity “to secure or maintain uniformity of the court’s decisions,” or to decide “a question of exceptional importance.” Fed. R.App. P. 35(a)(1) and (2) (emphasis added).1 See, e.g., Atonio v. Wards Cove Packing Co., 810 F.2d 1477, 1478-79 (9th Cir.1987) (en banc); United States v. Wylie, 625 F.2d 1371, 1378 n. 10 (9th Cir.1980); see generally United States v. Aguon, 851 F.2d 1158, 1172, 1176 (9th Cir.1988) (Reinhardt, J., concurring; Wallace, J., concurring and dissenting). And that is what en banc proceedings should be reserved for — to decide cases, not to edit statements in opinions. As the Supreme Court said long ago, “[tjhis Court, however, reviews judgments, not statements in opinions.” Black v. Cutter Lab., 351 U.S. 292, 297, 76 S.Ct. 824, 100 L.Ed. 1188 (1956) (citing Herb v. Pitcairn, 324 U.S. 117, 125-26, 65 S.Ct. 459, 89 L.Ed. 789 (1945); Morrison v. Watson, 154 U.S. 111, 115, 14 S.Ct. 995, 38 L.Ed. 927 (1894); Williams v. Norris, 25 U.S. (12 Wheat.) 117, 118, 120, 6 L.Ed. 571 (1827)).
So should it be with hearing cases en banc. Subject to rare exceptions, unlike the comments in the Burdeau panel opinion, we should review the statements in three judge panel opinions only to “determine whether the [panel’s] legal error resulted in an erroneous judgment....” Chevron U.S.A. Inc. v. Natural Resources Defense Council, 467 U.S. 837, 842, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). If we were to follow the dissent’s suggestion, we would take en banc, for example, a case in which a three judge panel harshly criticized a state supreme court, see Trident Center v. Connecticut Gen. Life Ins. Co., 847 F.2d 564 (9th Cir.1988),2 because it is no more our function, in a robust federal system, to tell a State what law it should adopt in its own sovereign capacity, than it is to “offer[ ] unsolicited advice to the other branches of government.”
Those joining in the dissent have repeatedly voiced their opinion that opinion-editing of three judge panel opinions is a proper and almost routine function of the en banc court, even though they may have no disagreement with the judgments of those opinions. Although I am reluctant to write a separate concurrence to an order denying rehearing en banc, I write this concurrence because, in spite of the repeated expressions that the correcting of statements in opinions which do not affect the judgment is a proper en banc function, no contrary opinion has been expressed. Those repeated expressions should not go unchallenged.
The en banc court is not the Language Police. Its function is not to maintain uniformity of language or thought by three judge panels, but to maintain uniformity of decisions. Because the only purpose of this en banc call is to curb “meddling” by a three judge panel,3 I concur in the court’s denial of rehearing en banc in this case.

. The "question” referred to in Rule 35(a)(2) is, obviously, a question that has been decided by a three judge panel or is to be decided by the en banc court.


. In Trident Center, a three judge panel launched a broadside attack against the California Supreme Court for its version of the parol evidence rule, as adopted by that court in Pacific Gas & Elec. Co. v. G.W. Thomas Drayage & Rigging Co., 69 Cal.2d 33, 69 Cal. Rptr. 561, 442 P.2d 641 (1968). See 847 F.2d at 568-70. The panel suggested that the rule was not a wise one, id. at 569 ("While we have our doubts about the wisdom of Pacific Gas ....”), 570 ("It may not be a wise rule we are applying ....”), and, indeed, that "[i]t chips away at the foundation of our legal system,” id. at 569. The panel then suggested to the California Supreme Court that “[w]hich the benefit of 20 years of hindsight, the California Supreme Court may wish to revisit the issue.” Id. at 570. To its credit, however, the panel did not withhold issuance of the mandate so that the California Supreme Court could correct its 20-year old alleged mistake.


.There is no suggestion that the only action by the panel of which the dissent complains, staying the mandate for 60 days, is of itself en banc worthy.